         Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 1 of 44




DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys for Plaintiff and the Proposed Class

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANELLE NEWSOME, individually and on
 behalf of others similarly situated,
                                                     Civil Action No. 19-5590
                         Plaintiff,
                                                     FIRST AMENDED COLLECTIVE
        v.                                           ACTION COMPLAINT FOR
                                                     DECLARATORY JUDGMENT,
 CITY OF PHILADELPHIA,                               INJUNCTIVE RELIEF and DAMAGES

                          Defendant.


                                  NATURE OF THE ACTION
   1. Plaintiff Janelle Newsome brings this suit individually and on behalf of others similarly

       situated as a collective action seeking all available relief under the Fair Labor Standards

       Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”) contending that the Philadelphia Police

       Department has systematically and willfully failed to provide nursing female police

       officers with “reasonable break time to express breast milk for their nursing children for 1

       year after the child’s birth each time such employee has need to express the milk,” and

       has further failed to provide “a place, other than a bathroom, that is shielded from view

       and free from intrusion from coworkers and the public, which may be used by employees

       to express breast milk.” 29 U.S.C. § 207(r)(1)(A) and (B).




                                                 1
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 2 of 44




2. Plaintiff also brings this action for personal relief from sex discrimination and retaliation

   in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.

   (“Title VII”) and Section 1983 of the Civil Rights Act of 1871, 42 U.S.C. § 1983

   (“Section 1983”).

3. Plaintiff seeks injunctive and declaratory relief, compensatory damages, punitive

   damages, liquidated damages, statutory penalties, reasonable attorneys’ fees, litigation

   costs and pre- and post-judgment interest.

                             JURISDICTION AND VENUE
4. This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C §§ 1331

   and 1343.

5. Plaintiff’s action for declaratory and injunctive relief is authorized by 28 U.S.C. §§ 2201

   and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

   and equitable powers of this Court.

6. Venue in this Court is proper under 28 U.S.C. § 1391(b) because a substantial part of the

   acts or omissions giving rise to the claims alleged herein occurred within this judicial

   district, and Defendant is subject to personal jurisdiction here.

                                         PARTIES
7. Plaintiff Janelle Newsome is an adult individual resident of Philadelphia County and a

   citizen of the Commonwealth of Pennsylvania. Pursuant to Section 216(b) of the FLSA,

   Plaintiff has consented in writing to be a party in this action. Her executed Consent to

   Sue form is attached hereto as Exhibit “A.”

8. Defendant City of Philadelphia (“the City”) is a municipality of the Commonwealth of

   Pennsylvania. The City owns, operates, manages, directs and controls the Philadelphia


                                              2
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 3 of 44




   Police Department (“the PPD”), whose agents, servants and employees at all relevant

   times were acting within the course and scope of their employment under color of state

   law and operating pursuant to official policies, customs or practices of the City and the

   PPD.

9. Plaintiff was an “employee” and Defendant was an “employer” covered by the FLSA and

   Title VII.

    EXHAUSTION OF ADMINISTRATIVE REMEDIES UNDER TITLE VII
10. Ms. Newsome timely filed charges of discrimination with the U.S. Equal Employment

   Opportunity Commission (“EEOC”) and the Pennsylvania Human Relations Commission

   (“PHRC”) alleging violations of Title VII the Pennsylvania Human Relations Act, 43

   P.S. §§ 951-963 (“PHRA”), and the Philadelphia Fair Practices Ordinance, Philadelphia

   Code §§ 9-1101 et seq. (“PFPO”).

11. EEOC issued Ms. Newsome a Notice of Right to Sue Within 90 Days. Ms. Newsome has

   timely filed this action and has complied with all administrative prerequisites to bring this

   lawsuit.

12. Ms. Newsome’s PHRA and PFPO claims are still pending before PHRC because less

   than one year has elapsed since PHRC assumed jurisdiction over her charges. After one

   year, Ms. Newsome will seek leave to amend this complaint to assert her PHRA and

   PFPO claims.




                                             3
               Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 4 of 44




                            FLSA COLLECTIVE ACTION ALLEGATIONS
          13. On August 20, 2019 Philadelphia Mayor Jim Kenney announced the abrupt resignation of

             Police Commissioner Richard Ross Jr. amid reports of discrimination within the police

             department.1

          14. “Last summer, the City implemented a new sexual harassment prevention policy and a

             series of internal reforms designed to prevent workplace discrimination and harassment

             throughout the government. While rolling out a new policy understandably takes time, I

             do not believe the Police Department has taken the necessary actions to address the

             underlying cultural issues that too often negatively impact women . . .”2

          15. The PPD employs over 6300 sworn members, approximately 35% of which are women.

          16. There are eleven different ranks in the PPD in the following order, beginning at the entry

             level position of Police Officer and ending with Police Commissioner: (1) Police Officer;

             (2) Detective; (3) Corporal; (4) Sergeant; (5) Lieutenant; (6) Captain; (7) Staff Inspector;

             (8) Inspector; (9) Chief Inspector; (10) Deputy Commissioner; and (11) Commissioner.

             The City’s Office of Human Resources provides the following job class specification for

             Police Officer:

             GENERAL DEFINITION

             This is general duty police work on an assigned shift involving the protection of
             life and property, enforcement of laws, and investigation of crimes. Work is
             performed under the supervision of a police officer of higher rank. The employee
             has a controlling impact on the prevention of crime within an assigned area. Work
             requires regular exposure to uncontrolled and/or unpredictable conditions and the
             frequent exercise of moderate physical effort. The essential functions and tasks
             required for the position of police officer, include, but are not limited to,
             qualification and use of firearms, patrolling and apprehension of suspects.

1
 Office of the Mayor, Mayor Announces Resignation of PPD Commissioner Richard Ross, Jr.,
https://www.phila.gov/2019-08-20-mayor-announces-resignation-of-ppd-commissioner-richard-ross-jr/
2
    Id.

                                                       4
 Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 5 of 44




Employees in this class must also comply with Commonwealth municipal police
officer certification requirements

ALLOCATING FACTORS

Positions in this class must be able to perform the essential and physical functions
of the job.

TYPICAL EXAMPLES OF WORK

Patrols a designated area of the city, on foot, bicycle, segway or horseback, or in a
car, motorcycle, or police boat to prevent and discover the commission of crime
and to enforce traffic and parking regulations; answers calls and complaints, taking
the necessary police action.

Takes proper police action at scene of crime, administers first aid, gathers evidence,
locates witnesses and makes arrest; appears in court to present evidence and testify
against persons accused of crimes.

Investigates persons suspected of being engaged in gambling, illegal sale of liquors,
or other vice activities; checks the operation of taverns, poolrooms, dance halls,
clubs, and similar establishments for compliance with laws and ordinances.

Ascertains validity of information or secures evidence for the arrest of persons
alleged to have committed a crime; searches for and preserves evidence; interviews
suspects, prisoners, complainants, and witnesses, takes information or secures
evidence for the arrest of persons alleged to have committed a crime; searches for
and preserves evidence; interviews suspects, prisoners, complainants and witnesses
to obtain information about crimes; reports automobile accidents, interviews
witnesses, takes information, and makes detailed reports.

Investigates complaints concerning juveniles; discusses the case with complainant,
juvenile, parents and others who may be able to aid in the case; investigates crimes
by and against juveniles; testifies in court concerning case, visits neighborhood
boys’ clubs and recreation centers, counseling leaders on juvenile problems.

Writes detailed reports of automobile accidents in cases where personal injuries or
property damage is apparent.

Works with community residents, business owners and other City employees to
solve problems of crime and disorder.

Performs all duties and responsibilities at the highest level of personal and
professional ethics.




                                          5
 Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 6 of 44




Uses computer systems to identify crime patterns, analyzes the nature of crime and
disorders, problems and obtains information relevant to crime control and
prevention.

May serve in the district operations office to perform necessary clerical procedures
connected with police work.

Performs related work as required.

REQUIRED KNOWLEDGE, SKILLS AND ABILITIES

KNOWLEDGE OF:
   •   the use, care and safe handling of firearms and other equipment used in the
       performance of essential tasks;
   •   the laws controlling, and the procedures, practices and techniques necessary
       to police patrol operations;
   •   the laws, codes, statutes and regulations concerning criminal activity,
       especially when they apply to law enforcement operations;
   •   the criminal justice system as it applies to law enforcement operations;
   •   the techniques, practice and procedures necessary to the effective
       interaction with the general public, victims, suspects, and officers of other
       agencies and municipalities; and
   •   duty manuals, departmental organizations, administrative direction and
       applicable City ordinances.
SKILL IN:
   •   the use and care of firearms and other equipment used in the performance
       of essential tasks
ABILITY TO:
   •   cope with situations firmly, courteously, tactfully and with respect for the
       rights of others;
   •   analyze situations quickly and objectively, and to determine a proper course
       of action to be taken;
   •   understand and carry out oral and written instructions;
   •   write and speak effectively;
   •   learn clerical procedures connected with police work;
   •   make arrests;
   •   take necessary police action to prevent the commission of a crime, including
       use of a firearm where needed;
   •   patrol streets on foot;
   •   respond to emergency situations;
   •   use firearms and other weapons as needed;
   •   operate equipment in the performance of essential tasks;

                                         6
 Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 7 of 44




     •   perform the essential and physical functions of the job;
     •   identify, analyze and respond to crime and disorder problems; and
     •   use computer systems to obtain necessary information in the performance
         of the position.
MINIMUM ACCEPTABLE TRAINING AND EXPERIENCE

For employees hired from eligible lists for Police Officer Recruit initially
established before 2012:

EDUCATION: Education equivalent to standard high school.

AND

TRAINING: Recent successful completion of training as a Police Officer Recruit
at the City of Philadelphia Police Academy.

OR

CERTIFICATION: Possession of Pennsylvania Municipal Police Officers’
Certification from the Pennsylvania Municipal Police Officers Education and
Training Commission prior to appointment and during tenure of employment as a
Police Officer 1.

For employees hired from eligible lists for Police Officer Recruit initially
established during or after 2012 or from Police Officer 1 eligible lists initially
established during or after 2011:

Option 1

TRAINING: Recent successful completion of training as a Police Officer Recruit
at the City of Philadelphia Police Academy.

OR

Option 2

EDUCATION: Education equivalent to completion of a standard high school.

AND

EXPERIENCE: One year of full time employment as a commonwealth or state
certified Law Enforcement Officer which has been within the three year period
immediately prior to the thirtieth (30) day after the last date for filing applications
for the examination for this class.

AND

                                          7
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 8 of 44




   CERTIFICATION: Possession of a commonwealth or state Law Enforcement
   Officers’ Certification.

   PHYSICAL AND MEDICAL REQUIREMENTS

   Ability to meet the physical and medical standards approved for this class.

   Age—Must have reached Nineteenth (19th) Birthday as of the date of appointment.

   LICENSES, REGISTRATIONS AND/OR CERTIFICATES

   Possession of Pennsylvania Municipal Police Officers’ Certification from the
   Pennsylvania Municipal Police Officers Education and Training Commission prior
   to appointment and during tenure of employment as a Police Officer 1.

   Initial and annual qualification on a police firearms course, by a certified police
   firearms instructor, with any firearms, shotguns, rifles authorized for use including
   personal weapons carried in lieu of issued weapons or as a second weapon.

   Possession of a valid proper class motor vehicle operator's license as issued by the
   Commonwealth of Pennsylvania within 60 days of establishing Pennsylvania
   residency and during tenure of employment as a Police Officer 1.
   Preferred License

   Possession of a valid proper class motor vehicle operator's license from any state at
   least three years prior to appointment as a Police Officer 1.

   See City of Philadelphia Office of Human Resources Personnel Job Class Specifications,
   Police Officer 1, https://www.phila.gov/personnel/specs/6A02.htm

17. Pursuant to 29 U.S.C. §§ 216(b) and 207(r) of the FLSA, Ms. Newsome brings this action

   individually and on behalf of other similarly situated female Police Officers employed by

   the PPD during the past three years who were or continue to be denied their rights under

   the FLSA’s “Break Time for Nursing Mothers” provision, which requires employers to

   provide (1) “reasonable break time for an employee to express breast milk for her nursing

   child for 1 year after the child’s birth each time such employee has need to express the

   milk”; and (2) “a place, other than a bathroom, that is shielded from view and free from



                                            8
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 9 of 44




   intrusion from coworkers and the public, which may be used by an employee to express

   breast milk.” 29 U.S.C. § 207(r)(1)(A) and (B).

18. The members of the putative class are hereinafter referred to as “Collective Class

   Plaintiffs.”

19. Plaintiff estimates that there are in excess of 500 other similarly situated Collective Class

   Plaintiffs who are working or worked for the PPD and are or were unlawfully denied

   their rights under the FLSA’s Break Time for Nursing Mothers provision, 29 U.S.C. §

   207(r).

20. The precise number of employees can be easily ascertained by Defendant. These

   employees can be identified and located using Defendant’s payroll and personnel records.

   Potential Collective Class Plaintiffs may be informed of the pendency of this Collective

   Action by direct mail and/or publication.

21. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective action

   because all class members are similarly situated. Plaintiff and other similarly situated

   female Police Officers (1) were and continue to be similarly denied reasonable break time

   to express breast milk for their nursing children for 1 year after birth each time the need

   arises, and also denied a private place, other than a bathroom, to do so; (2) had the same

   or substantially similar job classifications and duties; and (3) are subject to the same

   uniform policies, business practices, payroll practices, and operating procedures.

22. Further, Defendant’s willful policies and practices, which are discussed more fully below,

   whereby Defendant denied and continues to deny Plaintiff and Collective Class Plaintiffs

   their rights under the FLSA’s Break Time for Nursing Mothers provision, affected and

   continue to affect Plaintiff and Collective Class Plaintiffs in the same fashion.



                                              9
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 10 of 44




23. In violation of the FLSA, Defendant fails to provide Plaintiff and Collective Class

   Plaintiffs “reasonable break time to express breast milk for [their] nursing child[ren] for 1

   year after the child’s birth each time such employee has need to express the milk.” 29

   U.S.C. § 207(r)(1)(A) and (B).

24. In violation of the FLSA, Defendant also fails to provide “a place, other than a bathroom,

   that is shielded from view and free from intrusion from coworkers and the public, which

   may be used by [Plaintiff and Collective Class Plaintiffs] to express breast milk.” 29

   U.S.C. § 207(r)(1)(B).

25. In violation of the FLSA, Defendant also fails to post notices explaining the Act in

   conspicuous places in every establishment where its police officers are employed so as to

   permit them to observe readily a copy. 29 CFR § 516.4.

26. These policies and practices are unequivocal evidence of Defendant’s systematic, willful

   and improper failure to follow the provisions of the FLSA.

27. Plaintiff will request the Court to authorize notice to all current and former similarly

   situated female Police Officers employed by the PPD in the last three years to inform

   them of the pendency of this action and their right to “opt in” to this lawsuit pursuant to

   29 U.S.C. § 216(b) for the purpose of seeking actual damages, liquidated damages,

   attorneys’ fees, litigation costs, declaratory and injunctive relief, employment consistent

   with the FLSA, and all other relief available.

                     DECLARATORY RELIEF ALLEGATIONS
28. This lawsuit presents an actual controversy between Plaintiff and Collective Class

   Plaintiffs against Defendant concerning their rights and respective duties.




                                             10
     Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 11 of 44




29. While there is a dearth of cases that discuss the appropriateness of a claim for declaratory

   relief in an FLSA case, the Supreme Court found in Public Affairs Associates v.

   Rickover, 369 U.S. 111 (1962) that the Declaratory Judgment Act authorizes federal

   courts to make declarations of rights as to impending conduct on a discretionary basis.

   369 U.S. at 112; see also Salazar-Martinez v. Fowler Brothers, Inc., 2011 WL 915675

   (W.D.N.Y. Mar. 15, 20l1) (denying motion to dismiss declaratory relief count in an

   FLSA case).

30. Plaintiff and Collective Class Plaintiffs face continuing harm during employment by

   Defendant.

31. Declaratory relief is therefore necessary and appropriate.

                       INJUNCTIVE RELIEF ALLEGATIONS
32. If Defendant’s conduct is allowed to continue Plaintiff and Collective Class Plaintiffs will

   be subject to significant and irreparable harm to their federally protected rights for which

   no adequate remedy at law exists.

33. By depriving Plaintiff and Collective Class Plaintiffs of employment inconsistent with

   the FLSA, Defendant will inflict significant and irreparable medical, emotional,

   dignitary, and other harms for which no adequate remedy at law exists.

34. Injunctive relief is therefore necessary and appropriate.

                              FACTUAL BACKGROUND
35. The PPD has no policy or directive in place to provide basic accommodations for

   breastfeeding mothers like Ms. Newsome.




                                             11
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 12 of 44




36. The PPD does not provide accommodations for nursing mothers like Ms. Newsome—it

   does not provide time for women to express milk, nor does it provide private space that is

   not a bathroom each time women need to pump.

37. The PPD does not provide notice of nursing mothers’ rights.

38. On December 22, 2014, Ms. Newsome started working for the PPD as a Police Officer

   assigned to the 18th District.

39. In July 2018, Ms. Newsome gave birth to her child.

40. In January 2019, Ms. Newsome returned to work from leave and was detailed to the

   PPD’s Neighborhood Services Unit on restricted duty. She was still nursing her infant

   child and expected to do so until her child reached age one in July 2019.

41. Upon returning to work, Ms. Newsome experienced ongoing pregnancy discrimination,

   harassment and retaliation regarding her need to express milk at work.

42. Defendant denied Ms. Newsome reasonable break time to express breast milk for her

   nursing child for 1 year after the child’s birth each time she had the need to express the

   milk.

43. Defendant also denied Ms. Newsome a private place, other than a bathroom, that was

   shielded from view and free from intrusion from coworkers and the public that she could

   use to express breast milk.

44. When Ms. Newsome arrived at the Neighborhood Services Unit, she informed her

   supervisor, Sergeant Herbert Gibbons, that she would need to pump at work and

   requested accommodations. Because the PPD does not provide accommodations for

   nursing mothers, Sergeant Gibbons failed to apprise Ms. Newsome of her right to take

   time to express milk in a private space each time she needed to pump. Rather, Sergeant



                                            12
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 13 of 44




   Gibbons stated, “We’ll figure something out,” and at no time thereafter did Defendant

   provide accommodations for Ms. Newsome.

45. As a result, Ms. Newsome was forced to express milk at irregular times or not at all; and

   had to pump in unsanitary bathrooms and locker rooms, or in places where she was

   constantly interrupted and embarrassed by coworkers.

46. For example, Ms. Newsome attempted to pump in an office that was frequently used by

   the building’s all-male tech crew, who stated “we’re going to be in here for a while.”

   Occasionally, when the room was vacant, Ms. Newsome was interrupted by the all-male

   tech crew who frequently knocked on the door; asked, “When are you going to be done?”

47. Unreasonably frequent interruptions rendered it difficult or impossible for Ms. Newsome

   to express milk and restricted the amount of time she was permitted to do so.

48. Moreover, unreasonably frequent interruptions restricted Ms. Newsome’s right to be free

   from intrusion from coworkers while pumping.

49. As a result, Ms. Newsome was frequently forced to pump in the restroom or was unable

   to pump at all.

50. By way of further example, on another occasion, Sergeant Gibbons instructed Ms.

   Newsome and another nursing mother—Officer Jennifer Allen—to “pump in Officer

   John Whipple’s office.” The same day, or shortly thereafter, Ms. Newsome and Officer

   Allen were asked, “Were you notified that you had to start pumping in Mary’s (a civilian

   coworker) office?” Ms. Newsome and Officer Allen were also told “You should pump at

   the same time in the same room.”

51. Upon hearing this, Ms. Newsome became concerned that her supervisors and coworkers

   did not support her need to pump at work and that her ability to do so was in jeopardy.



                                            13
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 14 of 44




   Ms. Newsome and other nursing mothers rely on a positive, accepting attitude from

   supervisors and coworkers to feel confident in the ability to continue working while

   breastfeeding. Ms. Newsome and other nursing mothers also rely on consistent

   availability of a private space to pump. These accommodations are not provided by the

   PPD.

52. Defendant’s request that Ms. Newsome and other nursing mothers “pump at the same

   time in the same room” violates the FLSA’s requirement that the lactation space be

   private, shielded from view and free from intrusion from coworkers.

53. By way of further example, on another occasion, another police officer, Officer Martin,

   told Ms. Newsome and Officer Allen that “people need to get into the office you’re

   pumping in during the time that you pump,” and directed them to “pump in Mary’s office

   from now on.” Mary told Ms. Newsome and Officer Allen to look for a different place to

   pump.

54. The unavailability of a designated lactation space restricted Ms. Newsome’s right to

   express milk each time she had the need to express the milk.

55. By way of further example, on another occasion, Sergeant Gibbons told Ms. Newsome

   and Officer Allen that if they wanted privacy they would need to retrieve a privacy sign

   from an office occupied by three male officers each time they needed to pump and return

   the sign to the three male officers each time they were finished. Ms. Newsome and

   Officer Allen found this arrangement to be extremely demeaning. They asked Sergeant

   Gibbons if they could store the sign in a female coworker’s office and Sergeant Gibbons

   said he “doesn’t want to hear Mary making a big fuss about the sign,” and that he “wants

   to avoid hearing her mouth.”



                                           14
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 15 of 44




56. By way of further example, on another occasion, Ms. Newsome, Officer Allen and

   Officer Tanya Richardson approached Sergeant Gibbons about their coworkers’ frequent

   interruptions and negative statements regarding their need to express milk at work. They

   requested that Sergeant Gibbons address the issue with their coworkers. In response,

   Sergeant Gibbons stated, “I won’t address it with anyone because I would be kicked out

   of the unit.” He further stated, “Anytime I have spoken up before I was backstabbed and

   given 18’s (disciplined).”

57. These frequent negative interactions regarding Ms. Newsome’s and Officer Allen’s rights

   caused both women to cry at work on several occasions. Because Defendant subjected

   Ms. Newsome to consistent ridicule and embarrassment she was unable to express milk

   for her nursing child each time she needed to express the milk.

58. Moreover, supervisor Sergeant Gibbons’ statement that he would be disciplined for

   accommodating the needs of nursing mothers is just one example of the PPD’s policy and

   practice of violating the rights of nursing mothers.

59. By way of further example, on another occasion, Sergeant Gibbons lied to Ms. Newsome

   and Officer Allen stating, “Effective immediately you will pump in Mary’s office, a

   permanent sign will be made that will hang on the door, and you will each have keys to

   the office. You can pump whenever you want to.” This conversation occurred in late-

   April 2019, approximately 4 months after Ms. Newsome had returned to work from

   leave. The accommodations Sergeant Gibbons promised were never put into place. Ms.

   Newsome and Officer Allen asked Sergeant Gibbons “if Mary had been notified that we

   were to pump in her office,” and Sergeant Gibbons said “yes.” However, when Ms.

   Newsome and Officer Allen attempted to use Mary’s office, Mary stated, “I have work to



                                            15
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 16 of 44




   do, you have to use another office.” Officer Allen informed Sergeant Gibbons that “Mary

   said we can’t use her office,” and Sergeant Gibbons responded, “she has to,” but took no

   further action to remedy the situation. He did not provide Ms. Newsome and Officer

   Allen with keys or a permanent sign as he had promised. He did not instruct Mary to

   allow the women to pump in her office.

60. By way of further example, on another occasion, Ms. Newsome and Officer Allen again

   complained to Sergeant Gibbons that they had not been given the basic accommodations

   that he had promised. Ms. Newsome stated, “You said provisions would be made for us.”

   In response, Sergeant Gibbons said, “By law, I only have to give you 10 minutes.” Ms.

   Newsome responded, “10 minutes is not long enough to begin the flow of milk—it could

   take me up to 30 minutes.” Sergeant Gibbons changed the subject and failed to provide

   accommodations. Sergeant Gibbons implied by his words and actions that he would

   continue to refuse to provide Ms. Newsome accommodations consistent with the FLSA.

61. By way of further example, around April 29, 2019, Ms. Newsome and Officer Allen were

   instructed to pump in the building’s unsanitary lunchroom during lunch hour. Ms.

   Newsome was exposed to incessant interruptions by coworkers attempting to gain access

   to the lunchroom during their lunch hour who started gathering outside, knocking on the

   door and asking, “What’s going on in there?”

62. When Ms. Newsome opened the door to the lunch room, one employee who had been

   waiting outside said “FINALLY” and groaned. The employee then asked Ms. Newsome,

   “Can I come in when you’re pumping because I’m a woman?”

63. The PPD is responsible for alerting employees about the employer’s worksite lactation

   program (which the PPD does not have) and for negotiating policies and practices to help



                                            16
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 17 of 44




   facilitate each employee’s infant feeding goals. Defendant failed to meet these

   requirements.

64. The PPD is responsible for knowing exactly how to support employees like Ms.

   Newsome, including educating all staff about the importance of respecting a coworker’s

   privacy while pumping and providing coverage during lactation breaks. Defendant failed

   to meet these requirements.

65. The PPD is responsible for ensuring that all employees will assist in providing a positive

   atmosphere of support for breastfeeding employees like Ms. Newsome. Defendant failed

   to meet these requirements.

66. The PPD’s ongoing failure to provide Ms. Newsome with consistent, private and sanitary

   lactation space caused her extreme anxiety and uncertainty about her ability to continue

   breastfeeding her child. Breastfeeding and working takes a lot of time, coordination and

   dedication from a mother. A lactation space is necessary because in order to begin the

   flow of milk, mothers must be able to sit down and relax, and not be stressed. Mothers

   such as Ms. Newsome who are placed in an open or uncomfortable space, or who are

   worried about hostility from coworkers, may not be able to pump milk or may not be able

   to pump milk as quickly.

67. As a result of the PPD’s failure to designate private, sanitary rooms for nursing

   employees like Ms. Newsome to express breast milk at work, Ms. Newsome was forced

   to stop pumping at work altogether. For the next several months she could only pump at

   nighttime when she arrived home from work.

68. On several occasions, Ms. Newsome was forced to take sick leave to pump at home.

69. Officer Allen also was forced to stop pumping at work and took leave to pump at home.



                                            17
    Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 18 of 44




70. After Ms. Newsome asserted her rights under the FLSA, the PPD retaliated.

71. In December 2019, in close temporal proximity to when Ms. Newsome filed an EEOC

   charge and a federal lawsuit, Defendant denied several requests for an extension of her

   restricted duty status (she was on restricted duty as a result of a head injury she had

   suffered on the job).

72. From approximately January 8, 2020 to January 15, 2020, Defendant sent Ms. Newsome

   home from work without pay.

73. Between approximately January 16, 2020 to January 27, 2020, Ms. Newsome attempted

   to return to work, however Defendant sent her home without pay approximately every 2

   to 3 days.

74. From approximately January 27, 2020 to February 12, 2020, Defendant again sent Ms.

   Newsome home from work without pay.

75. In February 2020, Defendant placed Ms. Newsome on leave without pay.

76. Defendant forced Ms. Newsome to use her accrued personal time during the time periods

   mentioned above when Defendant forced Ms. Newsome to stay home from work without

   pay.

77. Defendant notified Ms. Newsome that as a result of the above, her accrued personal time

   is now 59 hours into the negative.

78. Moreover, after Ms. Newsome filed her lawsuit, coworkers and supervisors in the

   Neighborhood Services Unit ostracized, stigmatized and ignored her.

79. Ms. Newsome was labeled a “troublemaker” after she filed her lawsuit.

80. The above are also some examples of the unlawful discrimination, harassment and

   retaliation that Ms. Newsome personally suffered at the hands of Defendant.



                                            18
         Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 19 of 44




    81. Defendant discriminated against Ms. Newsome in the terms and conditions of her

        employment because of her sex characteristics.

    82. Defendant retaliated against Ms. Newsome because she reported or otherwise opposed

        Defendant’s illegal conduct.

    83. Defendant subjected Ms. Newsome to harassment and a hostile work environment based

        on sex and retaliation.

    84. Ms. Newsome claims a continuous practice of discrimination and makes all claims herein

        under the continuing violations doctrine.

    85. As a result of Defendant’s unlawful discrimination, harassment and retaliation, Ms.

        Newsome has suffered ongoing emotional distress.

    86. Upon information and belief, the discrimination and retaliation will continue and Plaintiff

        hereby makes a claim for all continuing harassment and retaliation.

    87. In 2011, Surgeon General Regina Benjamin issued a Call to Action to Support

        Breastfeeding (“Call to Action”), which identified employment as a significant barrier

        for women to meet their breastfeeding goals.3

    88. Breast milk is well recognized as the optimal source of nutrition for infants and it

        provides numerous protections against illnesses and diseases for infants and mothers

        alike.




3
 U.S. Department of Health and Human Services. The Surgeon General’s Call to Action to Support
Breastfeeding. Washington, DC: U.S. Department of Health and Human Services, Office of the Surgeon General;
2011.


                                                     19
          Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 20 of 44




    89. Infants who are not breastfed or who are weaned early are more likely to suffer common

        childhood infections such as gastrointestinal infections and acute otitis media, as well as

        lower respiratory infections and sudden infant death syndrome.4

    90. Furthermore, breastfed infants are less likely to be overweight or have diabetes later in

        life and mothers who breastfeed are less likely to develop breast and ovarian cancer.5

    91. Increased duration of lactation is also associated with a lower prevalence of hypertension,

        diabetes, and cardiovascular disease in women.6

    92. The majority of mothers in the United States want to breastfeed and most (80%) start

        breastfeeding.7

    93. Although breastfeeding initiation and duration have consistently improved, one study

        revealed that 60% of women do not meet their breastfeeding goals.8

    94. Mothers face a range of potential barriers to breastfeeding, including lack of support from

        employers.9




4
 Ip S, Chung M, Raman G, et al. Breastfeeding and maternal and infant health outcomes in developed
countries. Evid Rep Technol Assess. 2007:1–186.
5
 Victora CG, Bahl R, Barros AJ, et al. Breastfeeding in the 21st century: Epidemiology, mechanisms, and lifelong
effect. Lancet (London, England) 2016;387:475–490.
6
 Schwarz EB, Ray RM, Stuebe AM, et al. Duration of lactation and risk factors for maternal cardiovascular
disease. Obstet Gynecol. 2009;113:974–982.
7
 Centers for Disease Control and Prevention, U.S. Department of Health and Human Services. Nutrition, physical
activity and obesity data, trends and maps web site. 2015 Available at: https://nccd.cdc.gov/NPAO_DTM. Accessed
February 17, 2020.
8
 Odom EC, Li R, Scanlon KS, Perrine CG, Grummer-Strawn L. Reasons for earlier than desired cessation of
breastfeeding. Pediatrics. 2013;131:e726–e732.
9
 U.S. Department of Health and Human Services. The Surgeon General’s Call to Action to Support
Breastfeeding. Washington, DC: U.S. Department of Health and Human Services, Office of the Surgeon General;
2011.


                                                       20
            Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 21 of 44




     95. Employed mothers are less likely to initiate breastfeeding and more likely to stop

        breastfeeding earlier than mothers who are not employed.10

     96. Employed mothers who are breastfeeding face a number of challenges such as inflexible

        work schedules and a lack of privacy to express their milk and unsupportive employers.

     97. The impact of Defendant’s failure to comply with the requirements of the FLSA will fall

        disproportionally on female police officers.

     98. As a result of Defendant’s violations of the law, Plaintiff and Collective Class Plaintiffs

        were subjected to employment inconsistent with the FLSA.

     99. As a result, Plaintiff and Collective Class Plaintiffs have suffered damages and will

        continue to be irreparably harmed.

                                              COUNT I
             VIOLATIONS OF FLSA PROTECTIONS FOR NURSING MOTHERS
                                         29 U.S.C. § 207(r)
             Plaintiff and Collective Class Plaintiffs v. Defendant City of Philadelphia
     100.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

     101.        Section 4207 of the Patient Protection and Affordable Care Act (“ACA”), which

        amended Section 7 of the FLSA, 29 U.S.C. § 207, requires employers to provide

        “reasonable break time for an employee to express breast milk for her nursing child for 1

        year after the child’s birth each time such employee has need to express the milk.” 29

        U.S.C. § 207(r)(1)(A).

     102.        The law further requires employers to provide “a place, other than a bathroom,

        that is shielded from view and free from intrusion from coworkers and the public, which

        may be used by an employee to express breast milk.” 29 U.S.C. § 207(r)(1)(B).



10
  Mirkovic KR, Perrine CG, Scanlon KS, Grummer-Strawn LM. In the United States, a mother’s plans for infant
feeding are associated with her plans for employment. J Hum Lact. 2014;30:292–297.

                                                     21
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 22 of 44




103.        The FLSA and the “Break Time for Nursing Mothers” provision cover all public

   agency employees of a State, a political subdivision of a State, or an interstate

   government agency. 29 U.S.C. § 203(s)(1)(C).

104.        The FLSA defines “employer” as “any person acting directly or indirectly in the

   interest of an employer in relation to an employee, including individual supervisors and

   management officials. 29 U.S.C. § 203(d).

105.        Defendant violated Plaintiff and Collective Class Plaintiffs’ rights under the

   FLSA by (1) failing to provide reasonable break time for Plaintiff and Collective Class

   Plaintiffs to “express breast milk for her nursing child for 1 year after the child’s birth

   each time she had a need to express the milk”; and (2) failing to provide Plaintiff and

   Collective Class Plaintiffs “a place, other than a bathroom, that is shielded from view and

   free from intrusion from coworkers and the public, which may be used to express breast

   milk.”

106.        The foregoing actions, policies and practices of Defendant violate the FLSA.

107.        Defendant’s actions were willful, in bad faith and in reckless disregard of clearly

   applicable FLSA provisions.

108.        The FLSA provides, “Any employer who violates the provisions of section

   215(a)(3) of this title shall be liable for such legal or equitable relief as may be

   appropriate to effectuate the purposes of section 215(a)(3) of this title, including without

   limitation employment, reinstatement, promotion, and the payment of wages lost and an

   additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

109.        “Although it does not appear that the Third Circuit has addressed the issue, at

   least six other circuit courts of appeals have affirmed cases where, in addition to an equal



                                             22
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 23 of 44




        amount in liquidated damages, a plaintiff sought to recover non-economic damages, such

        as emotional distress damages.” Green v. Ventnor Beauty Supply, Inc., 2019 WL

        2099821 at n.1 (D.N.J. May 14, 2019) (citing Pineda v. JTCH Apartments, L.L.C., 843

        F.3d 1062, 1065 (5th Cir. 2016) (citing the First, Sixth, Seventh, Eighth, and Ninth

        Circuits and noting “the uniform view of our sister circuits that damages for emotional

        distress are available” under the FLSA)).

    110.        A plaintiff is also entitled to “a reasonable attorney’s fee to be paid by the

        defendant, and costs of the action.” Id.

    111.        Defendant is liable to Plaintiff and Collective Class Plaintiffs for actual damages,

        liquidated damages and other relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

        attorneys’ fees, costs and expenses.

    WHEREFORE, Plaintiff prays for the following relief on behalf of herself and Collective

Class Plaintiffs:

    a. An Order from this Court permitting this litigation to proceed as a collective action
       pursuant to 29 U.S.C. § 216(b);

    b. An Order from this Court ordering Defendant to file with this Court and furnish to the
       undersigned counsel a list of all names and addresses of all female Police Officers who
       have worked for Defendant during the preceding three years, and authorizing Plaintiff’s
       counsel to issue a notice at the earliest possible time to these individuals, informing them
       that this action has been filed, of the nature of the action, and of their right to opt in to
       this lawsuit if they worked for Defendant during the liability period, but were or continue
       to be denied their rights under the Break Time for Nursing Mothers provision of the
       FLSA;

    c. Adjudicating and declaring that Defendant’s conduct as set forth herein and above is in
       violation of the FLSA;

    d. Adjudicating and declaring that Defendant violated the FLSA by failing to provide
       reasonable break time and private, sanitary lactation space for nursing mothers;




                                                   23
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 24 of 44




e. Awarding Plaintiff and Collective Class Plaintiffs damages in an amount consistent with
   the FLSA;

f. Awarding Plaintiff and Collective Class Plaintiffs liquidated damages in accordance with
   the FLSA;

g. Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be paid by
   Defendant, in accordance with the FLSA;

h. Awarding pre- and post-judgment interest and court costs as further allowed by law;

i. Granting Plaintiff and Collective Class Plaintiffs leave to add additional plaintiffs by
   motion, the filing of written opt in consent forms, or any other method approved by the
   Court; and

j. For all additional general and equitable relief to which Plaintiff and Collective Class
   Plaintiffs are entitled.
                                        COUNT II
                                  FLSA RETALIATION
                                      29 U.S.C. § 215
        Plaintiff and Collective Class Plaintiffs v. Defendant City of Philadelphia
112.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

113.        The FLSA prohibits retaliation by employers against employees for asserting their

   rights under the Act. 29 U.S.C. § 215(a)(3).

114.        Defendant violated the FLSA’s anti-relation provision when it took materially

   adverse employment actions against Plaintiff and Collective Class Plaintiffs for asserting

   their rights under the Break Time for Nursing Mothers law.

115.        As a result of Defendant’s violations of the FLSA, Plaintiff and Collective Class

   Plaintiffs have suffered damages, including, but not limited to: loss of employment,

   diminishment of career opportunities, past and future lost wages, reputational harm, pain

   and suffering, inconvenience, mental anguish, loss of enjoyment of life, humiliation,

   emotional distress, and other harm, both tangible and intangible.

116.        The foregoing actions, policies and practices of Defendant violate the FLSA.


                                            24
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 25 of 44




    117.        Defendant’s actions were willful, in bad faith and in reckless disregard of clearly

        applicable FLSA provisions.

    118.        The FLSA provides, “Any employer who violates the provisions of section

        215(a)(3) of this title shall be liable for such legal or equitable relief as may be

        appropriate to effectuate the purposes of section 215(a)(3) of this title, including without

        limitation employment, reinstatement, promotion, and the payment of wages lost and an

        additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

    119.        “Although it does not appear that the Third Circuit has addressed the issue, at

        least six other circuit courts of appeals have affirmed cases where, in addition to an equal

        amount in liquidated damages, a plaintiff sought to recover non-economic damages, such

        as emotional distress damages.” Green v. Ventnor Beauty Supply, Inc., 2019 WL

        2099821 at n.1 (D.N.J. May 14, 2019) (citing Pineda v. JTCH Apartments, L.L.C., 843

        F.3d 1062, 1065 (5th Cir. 2016) (citing the First, Sixth, Seventh, Eighth, and Ninth

        Circuits and noting “the uniform view of our sister circuits that damages for emotional

        distress are available” under the FLSA)).

    120.        A plaintiff is also entitled to “a reasonable attorney’s fee to be paid by the

        defendant, and costs of the action.” Id.

    121.        Defendant is liable to Plaintiff and Collective Class Plaintiffs for actual damages,

        liquidated damages and other relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

        attorneys’ fees, costs and expenses.

    WHEREFORE, Plaintiff prays for the following relief on behalf of herself and Collective

Class Plaintiffs:




                                                   25
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 26 of 44




a. An Order from this Court permitting this litigation to proceed as a collective action
   pursuant to 29 U.S.C. § 216(b);

b. An Order from this Court ordering Defendant to file with this Court and furnish to the
   undersigned counsel a list of all names and addresses of all female Police Officers who
   have worked for Defendant during the preceding three years, and authorizing Plaintiff’s
   counsel to issue a notice at the earliest possible time to these individuals, informing them
   that this action has been filed, of the nature of the action, and of their right to opt in to
   this lawsuit if they worked for Defendant during the liability period, but were or continue
   to be denied their rights under the Break Time for Nursing Mothers provision of the
   FLSA;

c. Adjudicating and declaring that Defendant’s conduct as set forth herein and above is in
   violation of the FLSA;

d. Adjudicating and declaring that Defendant violated the FLSA by retaliating against
   employees who asserted their rights to reasonable break time and private, sanitary
   lactation space;

e. Awarding Plaintiff and Collective Class Plaintiffs damages in an amount consistent with
   the FLSA;

f. Awarding Plaintiff and Collective Class Plaintiffs liquidated damages in accordance with
   the FLSA;

g. Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be paid by
   Defendant, in accordance with the FLSA;

h. Awarding pre- and post-judgment interest and court costs as further allowed by law;

i. Granting Plaintiff and Collective Class Plaintiffs leave to add additional plaintiffs by
   motion, the filing of written opt in consent forms, or any other method approved by the
   Court; and

j. For all additional general and equitable relief to which Plaintiff and Collective Class
   Plaintiffs are entitled.
                                      COUNT III
                        TITLE VII DISPARATE TREATMENT
                                  42 U.S.C. § 2000e-2
             Plaintiff Janelle Newsome v. Defendant City of Philadelphia
122.       Plaintiff repeats every allegation made in the above paragraphs of this complaint.

123.       Title VII provides, in relevant part, that “it shall be an unlawful employment

   practice for an employer . . . to discriminate against any individual with respect to [her]

                                             26
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 27 of 44




   compensation, terms, conditions, or privileges of employment, because of [her] race,

   color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

124.       Title VII further provides that “it shall be an unlawful employment practice for

   any employer . . . controlling . . . training or retraining, including on-the-job training

   programs to discriminate against any individual because of [her] race, color, religion, sex,

   or national origin in admission to, or employment in, any program established to provide

   . . . training.” 42 U.S.C. § 2000e-2(d).

125.       In 1978, Congress enacted the Pregnancy Discrimination Act, 92 Stat. 2076,

   which added new language to Title VII’s definitions subsection to specify that Title VII’s

   “ter[m] ‘because of sex’ . . . include[s] . . . because of or on the basis of pregnancy,

   childbirth, or related medical conditions.; and women affected by pregnancy, childbirth,

   or related medical conditions shall be treated the same for all employment-related

   purposes . . . as other persons not so affected but similar in their ability or inability to

   work.” 42 U.S.C. § 2000e(k); Young v. United Parcel Serv., Inc., 135 S. Ct. 1344-45

   (2015) (explaining “that the denial of an accommodation constituted disparate treatment

   under the Pregnancy Discrimination Act.”).

126.       Title VII further provides that “un unlawful employment practice is established

   when the complaining party demonstrates that race, color, religion, sex, or national origin

   was a motivating factor for any employment practice, even though other factors also

   motivated the practice.” 42 U.S.C. § 2000e-2(m).

127.       The City engaged in unlawful employment practices prohibited by Title VII by

   intentionally discriminating against Plaintiff with respect to her compensation, terms,

   conditions, training and privileges of employment because of her sex and pregnancy.



                                              27
          Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 28 of 44




   128.        The City subjected Plaintiff to adverse tangible employment actions—defined as

       significant changes in Plaintiff’s employment status, discipline, denial of training, failure

       to promote, reassignment with significantly different job responsibilities, and decisions

       causing changes in significant changes in her employment benefits.

   129.        Plaintiff’s protected characteristics (sex and pregnancy) played a determinative

       factor in the City’s decisions.

   130.        The City cannot show any legitimate nondiscriminatory reasons for its

       employment practices and any reasons proffered by the City for its actions against

       Plaintiff are pretextual and can readily be disbelieved.

   131.        Alternatively, Plaintiff’s protected status played a motivating part in the City’s

       decisions even if other factors may also have motivated its actions against Plaintiff.

   132.        The City acted with the intent to discriminate.

   133.        The City acted upon a continuing course of conduct.

   134.        As a result of the City’s violations of Title VII, Plaintiff has suffered damages,

       including, but not limited to: past and future lost wages, pain and suffering,

       inconvenience, mental anguish, loss of enjoyment of life, humiliation, emotional distress,

       reputational harm, diminishment of career opportunities, and other harm, both tangible

       and intangible.

   WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) an award of compensatory damages in an

amount consistent with Title VII; (2) an award of reasonable attorneys’ fees and costs of this

action in accordance with Title VII; (3) an award of pre- and post-judgment interest and court

costs as further allowed by law; (4) an adjudication and declaration that the City’s conduct as set


                                                28
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 29 of 44




forth herein is in violation of Title VII; and (5) all additional general and equitable relief to

which Plaintiff is entitled.

                                           COUNT IV
                       TITLE VII HOSTILE WORK ENVIRONMENT
                                       42 U.S.C. § 2000e-2
                  Plaintiff Janelle Newsome v. Defendant City of Philadelphia
    135.         Plaintiff repeats every allegation made in the above paragraphs of this complaint.

    136.         Title VII also prohibits hostile work environment harassment, defined as

        unwanted comments or conduct regarding the plaintiff’s protected characteristics that

        have the purpose or effect of unreasonably interfering with the terms and conditions of

        the plaintiff’s employment. Harris v. Forklift Systems, 510 U.S. 17, 21 (1993).

    137.         An employer is strictly liable for supervisor harassment that “culminates in a

        tangible employment action, such as discharge, demotion, or undesirable reassignment.”

        Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998).

    138.         Respondeat superior liability for the acts of non-supervisory employees exists

        where “the defendant knew or should have known of the harassment and failed to take

        prompt remedial action. Andrews v. City of Philadelphia, 895 F.2d 1469, 1486 (3d Cir.

        1990).

    139.         Employer liability for co-worker harassment also exists where “the employer

        failed to provide a reasonable avenue for complaint.” Huston v. Procter & Gamble Paper

        Prods. Corp., 568 F.3d 100, 105 (3d Cir. 2009).

    140.         Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

        characteristics and was severe or pervasive enough to make a reasonable nursing mother

        believe that the conditions of employment were altered, and that the working

        environment was intimidating, hostile or abusive.

                                                  29
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 30 of 44




141.       The harassing conduct directly refers to Plaintiff’s sex traits and pregnancy.

142.       The City delegated to Plaintiff’s supervisors the authority to control the work

   environment and they abused that authority to create a hostile work environment.

143.       Harassing conduct based on Plaintiff’s sex and pregnancy filled the environment

   of Plaintiff’s work area.

144.       The City knew that the harassing conduct filled Plaintiff’s work environment.

145.       Harassing conduct occurred daily.

146.       Harassing conduct caused Plaintiff to sustain severe emotional distress resulting

   in physical illness and serious psychological sequelae.

147.       Plaintiff subjectively regarded the harassing conduct as unwelcome and unwanted

   and objectively opposed the conduct.

148.       The conduct was both severe and pervasive.

149.       The conduct was humiliating.

150.       The conduct unreasonably interfered with Plaintiff’s work performance.

151.       The conduct was so extreme that it resulted in material changes to the terms and

   conditions of Plaintiff’s employment.

152.       The City provided a futile avenue for complaint.

153.       The City retaliated against Plaintiff for her complaints.

154.       The City acted upon a continuing course of conduct.

155.       As a result of the City’s violations of Title VII, Plaintiff has suffered damages,

   including, but not limited to: past and future lost wages, pain and suffering,

   inconvenience, mental anguish, loss of enjoyment of life, humiliation, emotional distress,




                                            30
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 31 of 44




        reputational harm, diminishment of career opportunities, and other harm, both tangible

        and intangible.

    WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) an award of compensatory damages in an

amount consistent with Title VII; (2) an award of reasonable attorneys’ fees and costs of this

action in accordance with Title VII; (3) an award of pre- and post-judgment interest and court

costs as further allowed by law; (4) an adjudication and declaration that Defendant’s conduct as

set forth herein is in violation of Title VII; and (5) all additional general and equitable relief to

which Plaintiff is entitled.

                                           COUNT V
                                   TITLE VII RETALIATION
                                       42 U.S.C. § 2000e-3
                  Plaintiff Janelle Newsome v. Defendant City of Philadelphia
    156.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

    157.        Title VII protects employees from retaliation for attempting to exercise their

        rights under the Act:

                42 U.S.C. § 2000e-3. Other unlawful employment practices
                (a) Discrimination for making charges, testifying, assisting, or
                participating in enforcement proceedings. It shall be an unlawful
                employment practice for an employer to discriminate against any of
                his employees . . . because [she] has opposed any practice made an
                unlawful employment practice by this subchapter, or because [she]
                has made a charge, testified, assisted, or participated in any manner
                in an investigation, proceeding, or hearing under this subchapter.

    158.        The Supreme Court in Burlington v. N. & S.F. Ry. V. White, 548 U.S. 53, 68

        (2006) held that a cause of action for retaliation under Title VII lies whenever the




                                                  31
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 32 of 44




   employer responds to protected activity in such a way that “might have dissuaded a

   reasonable worker from making or supporting a charge of discrimination.”

159.       Informal complaints and protests can constitute protected activity under the

   “opposition” clause of 42 U.S.C. § 2000e-3(a). Moore v. City of Philadelphia, 461 F.3d

   331, 343 (3d Cir. 2006) (“Opposition to discrimination can take the form of informal

   protests of discriminatory employment practices, including making complaints to

   management.”).

160.       Retaliation need not be job-related to be actionable under Title VII—an employer

   can effectively retaliate against an employee by taking actions not directly related to her

   employment or by causing her harm outside the workplace. White, 548 U.S. at 61-62

   (rejecting authority from the Third Circuit and others requiring that the plaintiff suffer an

   adverse employment action in order to recover for retaliation).

161.       “[A] plaintiff need not prove the merits of the underlying discrimination

   complaint, but only that ‘[she] was acting under a good faith, reasonable belief that a

   violation existed.’” Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1085 (3d Cir.

   1996); Griffiths v. CIGNA Corp., 988 F.2d 457, 468 (3d Cir. 1993); Sumner v. United

   States Postal Service, 899 F.2d 203, 209 (2d Cir. 1990), overruled on other grounds by

   Miller v. CIGNA Corp., 47 F.3d 586 (3d Cir.1995); see also Moore, 461 F.3d at 341

   (finding that a transfer of a police officer from a district could constitute actionable

   retaliation because it “is the kind of action that might dissuade a police officer from

   making or supporting a charge of unlawful discrimination within his squad.”).

162.       Here, the City discriminated against Plaintiff because of her protected activity

   under Title VII.



                                             32
          Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 33 of 44




   163.        Plaintiff was acting under a reasonable, good faith belief that her right to be free

       from discrimination on the basis of sex was violated.

   164.        Plaintiff was subjected to materially adverse actions at the time or after the

       protected conduct took place.

   165.        The City also discriminated against Plaintiff by taking materially adverse actions

       against third parties who engaged in protected activity on Plaintiff’s behalf.

   166.        There was a causal connection between the City’s materially adverse actions and

       Plaintiff’s protected activity.

   167.        The City’s actions were “materially adverse” because they were serious enough to

       discourage a reasonable worker from engaging in protected activity.

   168.        The City acted upon a continuing course of conduct.

   169.        Plaintiff will rely on a broad array of evidence to demonstrate a causal link

       between their protected activity and the City’s actions taken against her, such as the

       unusually-suggestive proximity in time between events, as well as Defendant’s

       antagonism and change in demeanor toward Plaintiff after Defendant became aware of

       Plaintiff’s protected activity.

   170.        As a result of the City’s violations of Title VII, Plaintiff has suffered damages,

       including, but not limited to: past and future lost wages, pain and suffering,

       inconvenience, mental anguish, loss of enjoyment of life, humiliation, emotional distress,

       reputational harm, diminishment of career opportunities, and other harm, both tangible

       and intangible.

   WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) an award of compensatory damages in an


                                                 33
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 34 of 44




amount consistent with Title VII; (2) an award of reasonable attorneys’ fees and costs of this

action in accordance with Title VII; (3) an award of pre- and post-judgment interest and court

costs as further allowed by law; (4) an adjudication and declaration that Defendant’s conduct as

set forth herein is in violation of Title VII; and (5) all additional general and equitable relief to

which Plaintiff is entitled.

                                    COUNT VI
   DISPARATE TREATMENT IN VIOLATION OF EQUAL PROTECTION CLAUSE
                                  42 U.S.C. § 1983
            Plaintiff Janelle Newsome v. Defendant City of Philadelphia
    171.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

    172.        The Fourteenth Amendment to the United States Constitution protects persons

        from being subjected to discrimination, by persons acting under color of state law, on the

        basis of a protected class (e.g., sex). U.S. Const. amend. XIV.

    173.        Section 1983 provides:
                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of
                Columbia, subjects, or causes to be subjected, any citizen of the
                United States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action
                at law, suit in equity, or other proper proceeding for redress, except
                that in any action brought against a judicial officer for an act or
                omission taken in such officer’s judicial capacity, injunctive relief
                shall not be granted unless a declaratory decree was violated or
                declaratory relief was unavailable. For the purposes of this section,
                any Act of Congress applicable exclusively to the District of
                Columbia shall be considered to be a statute of the District of
                Columbia.

42 U.S.C. § 1983.
    174.        Section 1983 provides a cause of action for unconstitutional employment

        discrimination by both employers and individuals, so long as the plaintiff shows that the


                                                  34
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 35 of 44




   defendant acted under color of state law. See Fitzgerald v. Barnstable School Committee,

   129 S. Ct. 788, 796 (2009) (“The Equal Protection Clause reaches only state actors, but §

   1983 equal protection claims may be brought against individuals as well as municipalities

   and certain other state entities.”); see also Andrews v. City of Philadelphia, 895 F.2d

   1469, 1478 (3d Cir. 1990) (“Liciardello and Doyle objectively should have known the

   applicable legal standard, and thus are not protected by qualified immunity in treating, or

   allowing their subordinates to treat, female employees differently on the basis of gender

   in their work environment.”).

175.       “[M]unicipalities and other local government units [are] included among those

   persons to whom § 1983 applies.” Monell v. Department of Social Services of City of

   New York, 436 U.S. 658, 690 (1978). However, “a municipality cannot be held liable

   under § 1983 on a respondeat superior theory.” Id. at 691. “Instead, it is when execution

   of a government's policy or custom, whether made by its lawmakers or by those whose

   edicts or acts may fairly be said to represent official policy, inflicts the injury that the

   government as an entity is responsible under § 1983.” Id. at 694.

176.       Defendant violated Section 1983 by intentionally discriminating against Plaintiff

   in a serious tangible way with respect to her compensation, terms, conditions or

   privileges of employment.

177.       Plaintiff’s protected characteristics (sex) was a determinative or motivating factor

   in Defendant’s employment actions.

178.       Defendant cannot show any legitimate nondiscriminatory reason for its

   employment practices and any reasons proffered by the Defendant for its actions against

   Plaintiff are pretextual and can readily be disbelieved.



                                              35
          Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 36 of 44




   179.        Plaintiff’s protected status played a motivating part in the Defendant’s decisions

       even if other factors may also have motivated Defendant’s actions against Plaintiff.

   180.        Defendant acted under color of state law.

   181.        Defendant acted with the intent to discriminate.

   182.        Defendant acted upon a continuing course of conduct.

   183.        Moreover, this case unquestionably involves official policy: the City, the PPD,

       and their policymaking officials (1) directed that the violations occur; (2) authorized the

       violations; (3) agreed to subordinates’ decisions to engage in the violations; (4) provided

       inadequate training; (5) provided inadequate supervision; and (6) failed to adopt needed

       policies to prevent the violations.

   184.        Defendant acted with malice or reckless indifference to Plaintiff’s federally

       protected rights and as a result there should be an award of punitive damages against

       Defendant.

   185.        As a result of Defendant’s violations of Plaintiff’s Equal Protection rights,

       Plaintiff has suffered damages, including, but not limited to: past and future lost wages,

       pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, humiliation,

       emotional distress, reputational harm, diminishment of career opportunities, and other

       harm, both tangible and intangible.

   WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) actual damages; (2) compensatory damages in

an amount consistent with Section 1983; (3) reasonable attorneys’ fees in accordance with

Section 1983; (4) litigation costs in accordance with Section 1983; (5) pre- and post-judgment

interest as further allowed by law; (6) an adjudication and declaration that Defendant’s conduct


                                                36
            Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 37 of 44




 as set forth herein is in violation of Section 1983; (7) punitive damages in accordance with

 Section 1983; (8) front pay in accordance with Section 1983; and (9) all additional general and

 equitable relief to which Plaintiff is entitled.

                                   COUNT VII
HOSTILE WORK ENVIRONMENT IN VIOLATION OF EQUAL PROTECTION CLAUSE
                                 42 U.S.C. § 1983
           Plaintiff Janelle Newsome v. Defendant City of Philadelphia
     186.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

     187.        The Third Circuit has made it clear that harassment can give rise to an equal

         protection claim. See, e.g., Andrews v. City of Philadelphia, 895 F.2d 1469, 1478-79 (3d

         Cir. 1990) (upholding verdict for plaintiff on harassment claims against city employees,

         based on conclusion that evidence supported finding of purposeful discrimination); see

         also Bohen v. City of East Chicago, Ind., 799 F.2d 1180, 1185 (7th Cir. 1986)

         (“harassment of female employees by a state employer constitutes sex discrimination for

         purposes of the equal protection clause of the fourteenth amendment.”); Cheryl L.

         Anderson, "Nothing Personal:" Individual Liability under 42 U.S.C. § 1983 for Sexual

         Harassment as an Equal Protection Claim, 19 BERKELEY J. EMP. & LAB. L. 60, 80

         (1998) (citing Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986) as support for

         argument that harassment can satisfy the intentional discrimination requirement for equal

         protection claims).

     188.        The Third Circuit has also made clear that a harassment equal protection claim

         can be made even if the defendant is not the plaintiff’s supervisor. See Bonenberger v.

         Plymouth Twp., 132 F.3d 20, 24 (3d Cir. 1997).




                                                    37
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 38 of 44




189.       Additionally, a plaintiff can show an equal protection violation by a supervisor

   who fails properly to address harassment by the plaintiff’s co-workers. Andrews, 895

   F.2d at 1479.

190.       A municipal employer can be liable on the theory that it directly encouraged

   harassment of the plaintiff, or on the theory that it did not do enough to prevent the

   harassment. See Bohen, 799 F.2d at 1187 (“[A] plaintiff can make an ultimate showing of

   sex discrimination either by showing that harassment that is attributable to the employer

   under § 1983 amounted to intentional sex discrimination or by showing that the

   conscious failure of the employer to protect the plaintiff from the abusive conditions

   created by fellow employees amounted to intentional discrimination.”); cf. Reynolds v.

   Borough of Avalon, 799 F. Supp. 442, 447 (D.N.J. 1992) (holding that “a reasonable jury

   might find that the risk of harassment in the workplace is so obvious that an employer's

   failure to take action to prevent or stop it from occurring--even in the absence of actual

   knowledge of its occurrence--constitutes deliberate indifference, where the employer has

   also failed to take any steps to encourage the reporting of such incidents”).

191.       Defendant violated Section 1983 by subjecting Plaintiff to harassment based on

   sex and pregnancy.

192.       Defendant’s conduct was not welcomed by Plaintiff.

193.       Defendant’s conduct was so severe or pervasive that a reasonable nursing mother

   would find the work environment to be hostile or abusive.

194.       Plaintiff believed her work environment was hostile or abusive as a result of

   Defendant’s conduct.




                                            38
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 39 of 44




195.       As a result of the hostile work environment, Plaintiff suffered a “tangible

   employment action” defined as a significant change in employment status, failure to

   promote, reassignment with significantly different responsibilities, and/or a decision

   causing a significant change in benefits.

196.       Defendant failed to exercise reasonable care to prevent harassment in the

   workplace by failing to establish an explicit policy against harassment in the workplace

   on the basis of sex and pregnancy, failing to fully communicate the policy to their

   employees, failing to provide a reasonable way for Plaintiff to make a claim of

   harassment to higher management, and failing to take reasonable steps to promptly

   correct the harassing behavior raised by Plaintiff.

197.       Defendant acted under color of state law.

198.       Defendant acted with the intent to discriminate.

199.       Defendant acted upon a continuing course of conduct.

200.       Moreover, this case unquestionably involves official policy: the City, the PPD,

   and their policymaking officials (1) directed that the violations occur; (2) authorized the

   violations; (3) agreed to subordinates’ decisions to engage in the violations; (4) provided

   inadequate training; (5) provided inadequate supervision; and (6) failed to adopt needed

   policies to prevent the violations.

201.       Defendant acted with malice or reckless indifference to Plaintiff’s federally

   protected rights and as a result there should be an award of punitive damages against

   Defendant.

202.       As a result of Defendant’s violations of Plaintiff’s Equal Protection rights,

   Plaintiff has suffered damages, including, but not limited to: past and future lost wages,



                                               39
           Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 40 of 44




        pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, humiliation,

        emotional distress, reputational harm, diminishment of career opportunities, and other

        harm, both tangible and intangible.

    WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) actual damages; (2) compensatory damages in

an amount consistent with Section 1983; (3) reasonable attorneys’ fees in accordance with

Section 1983; (4) litigation costs in accordance with Section 1983; (5) pre- and post-judgment

interest as further allowed by law; (6) an adjudication and declaration that Defendant’s conduct

as set forth herein is in violation of Section 1983; (7) punitive damages in accordance with

Section 1983; (8) front pay in accordance with Section 1983; and (9) all additional general and

equitable relief to which Plaintiff is entitled.

                                         COUNT VIII
                  RETALIATION IN VIOLATION OF PETITION CLAUSE
                                        42 U.S.C. § 1983
                  Plaintiff Janelle Newsome v. Defendant City of Philadelphia
    203.        Plaintiff repeats every allegation made in the above paragraphs of this complaint.

    204.        The First Amendment gives persons the right to petition the Government for a

        redress of grievances. U.S. Const. amend. I.

    205.        “[R]etaliation by a government employer for a public employee’s exercise of the

        right of access to the courts may implicate the protections of the Petition Clause.”

        Borough of Duryea v. Guarnieri, 131 S. Ct. 2488, 2494 (2011); see also Mack v. Warden

        Loretto FCI, 839 F.3d 286 (3d Cir. 2016) (holding that an inmate’s oral grievance is

        protected under the Petition Clause).




                                                   40
       Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 41 of 44




206.       To be protected under the First Amendment, speech by a government employee

   “must be on a matter of public concern, and the employee's interest in expressing herself

   on this matter must not be outweighed by any injury the speech could cause to ‘the

   interest of the State, as an employer, in promoting the efficiency of the public services it

   performs through its employees.’” Waters v. Churchill, 511 U.S. 661, 668 (1994).

207.       A report of sex-based discrimination or harassment by a government official can

   constitute speech on a matter of public concern. See Azzaro v. County of Allegheny, 110

   F.3d 968, 975 (3d Cir. 1997) (reasoning that the plaintiff’s reports “brought to light actual

   wrongdoing on the part of one exercising public authority.”).

208.       The plaintiff must show a “causal link” between the protected speech and the

   adverse employment action. See Azzaro, 110 F.3d at 981 (reversing summary judgment

   dismissing First Amendment retaliation claim because there existed “a material dispute of

   fact as to whether [plaintiff’s] reports were a motivating factor in the discharge

   decision”).

209.       If the plaintiff shows that the decisionmaker was aware of the protected conduct,

   then the plaintiff may use the temporal proximity between that knowledge and the

   adverse employment action to argue causation. Thomas v. Town of Hammonton, 351

   F.3d 108, 114 (3d Cir. 2003).

210.       Here, Plaintiff engaged in activity that was protected by the First Amendment’s

   Petition Clause.

211.       Plaintiff’s speech was on a matter of public concern.

212.       Defendant took materially adverse employment actions against Plaintiff for

   engaging in protected activity.



                                            41
          Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 42 of 44




   213.        Plaintiff’s protected activity was a substantial or motivating factor in Defendant’s

       decisions.

   214.        Defendant cannot show any legitimate nondiscriminatory reason for its

       employment practices and any reasons proffered by Defendant for its actions against

       Plaintiff are pretextual and can readily be disbelieved.

   215.        Defendant acted upon a continuing course of conduct.

   216.        Moreover, this case unquestionably involves official policy: the City, the PPD,

       and their policymaking officials (1) directed that the violations occur; (2) authorized the

       violations; (3) agreed to subordinates’ decisions to engage in the violations; (4) provided

       inadequate training; (5) provided inadequate supervision; and (6) failed to adopt needed

       policies to prevent the violations.

   217.        Defendant acted with malice or reckless indifference to Plaintiff’s federally

       protected rights and as a result there should be an award of punitive damages against

       Defendant.

   218.        As a result of Defendant’s violations of Plaintiffs’ Free Speech rights, Plaintiff

       has suffered damages, including, but not limited to: past and future lost wages, pain and

       suffering, inconvenience, mental anguish, loss of enjoyment of life, humiliation,

       emotional distress, reputational harm, diminishment of career opportunities, and other

       harm, both tangible and intangible.

   WHEREFORE, Plaintiff Janelle Newsome demands judgment against Defendant City of

Philadelphia and prays for the following relief: (1) actual damages; (2) compensatory damages;

(3) reasonable attorneys’ fees; (4) litigation costs; (5) pre- and post-judgment interest; (6) an

adjudication and declaration that Defendant’s conduct as set forth herein is in violation of the


                                                 42
Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 43 of 44
Case 2:19-cv-05590-MMB Document 6 Filed 02/17/20 Page 44 of 44
